Case 5:20-cv-01428-JFW-KS Document 6 Filed 08/10/20 Page 1 of 2 Page ID #:13
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        EDCV 20-1428-JFW (KS)                                        Date: August 10, 2020
Title       Karen Edmon v. Benjermine Schuler et al




Present: The Honorable:       Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                              N/A
                   Deputy Clerk                                    Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On July 16, 2020, Plaintiff, a California resident proceeding pro se, filed a complaint (the
“Complaint”) against the County of Riverside and others in connection with the the death of her
daughter. (Dkt. No. 1.) It is wholly unclear from the Complaint and its attachments what actions
any defendant took that caused Plaintiff’s daughter’s death, and the Court cannot determine the
date or cause of Plaintiff’s daughter’s death or the number of, and legal basis for, Plaintiff’s claims.
(See generally id.) Accordingly, the Complaint is subject to dismissal for failure to state a claim
and comply with Rule 8 of the Federal Rules of Civil Procedure. See McHenry v. Renne, 84 F.3d
1172, 1178 (9th Cir. 1996) (pleading violates Rule 8 if “one cannot determine from the complaint
who is being sued, for what relief, and on what theory”); United States ex rel. Cafasso v. Gen.
Dynamics C4 Sys., Inc., 637 F.3d 1047, 1059 (9th Cir. 2011) (a complaint violates Rule 8 if a
defendant would have difficulty understanding and responding to it).

         Additionally, on July 20, 2020, the Court notified Plaintiff that she had failed to pay the
filing fee and had not filed a request to proceed in forma pauperis. (Dkt. No. 4.) More than three
weeks have now passed, and Plaintiff has not responded to the Court’s notification. Accordingly,
because Plaintiff has neither paid the filing fee nor obtained authorization to proceed without
prepayment of the fee, IT IS HEREBY ORDERED that Plaintiff shall show cause, no later
than August 24, 2020, why the action should not be dismissed.

        To that end, the Clerk is directed to send Plaintiff a copy of the Central District’s form
Request to Proceed In Forma Pauperis with Declaration in Support (CV-60) and the Central
District’s standard civil rights complaint form (CV-66). To discharge this Order and proceed
with her case, Plaintiff must either: (1) pay the $400 filing fee in full; or (2) file the completed


CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 2
Case 5:20-cv-01428-JFW-KS Document 6 Filed 08/10/20 Page 2 of 2 Page ID #:14
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.        EDCV 20-1428-JFW (KS)                                   Date: August 10, 2020
Title       Karen Edmon v. Benjermine Schuler et al


form Request to Proceed In Forma Pauperis, and the necessary documentation, with the
Court on or before the August 24, 2020 deadline.

        Plaintiff is also strongly encouraged to file a First Amended Complaint that complies with
Rule 8 of the Federal Rules of Civil Procedure and makes clear the nature and grounds for each
claim, specifically identifies the defendants Plaintiff maintains are liable for each claim, and
clearly and concisely explains the factual and legal basis for each defendant’s liability.

       Plaintiff’s failure to timely comply with this Order will result in a recommendation
of dismissal of her case.

        IT IS SO ORDERED.
                                                                                                :
                                                                Initials of Preparer   gr




CV-90 (03/15)                         Civil Minutes – General                               Page 2 of 2
